Citation Nr: 1733339	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972, from October 1972 to October 1976, and from February 1977 to May 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  The additional evidence includes a medical opinion from the Veteran's private physician regarding the etiology of his right shoulder disability.  The Board accepts the additional evidence for inclusion into the record on appeal.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's current osteoarthritis of the right shoulder, status post right shoulder replacement, is related to active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for osteoarthritis of the right shoulder, status post right shoulder replacement, have been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016), which includes other organic diseases of the nervous system such as tinnitus and arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Tinnitus

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that he was exposed to loud noise as part of his military occupation specialty as an airplane mechanic.  The Veteran also claims that his tinnitus began in service with continuous symptoms since service. 

With respect the Veteran's service connection claim for tinnitus, the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The May 2012 VA examination report indicates that the Veteran did not report recurrent tinnitus.  However, the Veteran clarified in the June 2013 substantive appeal that he did not deny tinnitus during the examination and he had tinnitus since military service.  Except for the notation in the May 2012 VA examination, the Veteran has consistently reported that he experiences constant tinnitus in his ears and therefore, the Board finds that the Veteran's statements as to experiencing tinnitus are credible.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for symptoms of tinnitus during military service.  Furthermore, the service treatment records do not document a diagnosis of tinnitus.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise as part of his duties as an aircraft mechanic.  The Veteran's DD Form 214 shows that the Veteran worked as an aircraft maintenance specialist and tactical aircraft maintenance craftsman.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, evidence of record shows that the Veteran experienced acoustic trauma during active military service.  

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the Veteran contends that he experienced tinnitus in service with a continuity of symptoms since service.  See June 2013 substantive appeal and May 2017 Hearing transcript at 7-8.  The Veteran is competent to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  There is nothing in the claims file to indicate that the Veteran's statements as to the onset of his tinnitus in service and that it was continuous or recurrent since service are not credible.  Thus, the Board finds that the lay statements as to tinnitus in service with continuity of symptomatology since service are credible.

The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  Furthermore, the Board finds it persuasive that there is no medical opinion of record that shows the Veteran's tinnitus did not have its onset in service or is otherwise not related to loud noise exposure in service.  

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the evidence is at least evenly balanced in showing that the current tinnitus had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current tinnitus is related to active military service and entitlement to service connection for tinnitus is warranted.


Right Shoulder Disability

The Veteran contends that he has a current right shoulder disability that is related to active military service.  He specifically asserts that the arthritis in his shoulder is the same form of arthritis that is service connected in his hands and cervical spine.  The Veteran also testified that as an aircraft mechanic during service he had to carry and lift many heavy objects and the repeated use of his shoulder resulted in his current arthritis of his right shoulder.  He also asserts that the onset of his right shoulder pain was in about 1977 and he has experienced recurrent pain since that time.  

In assessing whether the Veteran is entitled to service connection for a bilateral shoulder disability, the evidence of record must show that the Veteran currently has the claimed disability.  A private treatment record dated in January 2011 shows that the Veteran was diagnosed with osteoarthritis of the right glenohumeral joint and right rotator cuff tendinopathy based on x-rays and a MRI.  A February 2012 private operative note reveals that the Veteran underwent a right total shoulder arthroplasty and an open biceps tenodesis.  Thus, there is medical evidence of a current diagnosis of the claimed disability. 

The Veteran's service treatment records reveal that the Veteran did not seek treatment for symptoms of a right shoulder disorder.  Furthermore, although the Veteran reported experiencing swollen or painful joints and arthritis in the April 1995 report of medical history form as part of his separation examination, the clinician elaborated that the Veteran had arthritis in his ankles and neck since 1981 that was manifested by swollen and painful joints.  There was no mention of the Veteran experiencing right shoulder pain and the Veteran specifically denied experiencing painful or "trick" shoulder in the April 1995 report of medical history form.  The April 1995 separation examination revealed that the Veteran's upper extremities were evaluated as clinically normal.  

Although there is no contemporaneous evidence in the service records of the Veteran experiencing right shoulder pain or other right shoulder symptoms in service, the Veteran's DD Form 214 reflects that the Veteran worked as an aircraft maintenance craftsman.  Repetitive use of his right shoulder from lifting, pushing, and pulling heavy equipment and aircraft parts is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Furthermore, regarding the issue of whether the Veteran's current right shoulder disorder is related to active military service, the record contains a positive medical opinion.  A private medical opinion dated in May 2017 from the orthopedist who conducted the Veteran's surgery of the right shoulder noted that the Veteran that Veteran underwent right shoulder replacement in February 2012 to treat osteoarthritis of the right shoulder.  He provided the opinion that "[i]t's at least as likely as not (50% or greater likelihood) or more likely than not that the veterans current diagnosis is associated with the work performed during his military career."  The orthopedist explained that the Veteran worked as a mechanic while in the military and heavy labor can be associated with osteoarthritis.  The Board finds that the private medical opinion is probative as to the issue of whether the Veteran's right shoulder osteoarthritis is related to active military service, as the orthopedist provided a clear explanation in support of his opinion based an accurate description of the Veteran's military service that is consistent with evidence of record, an evaluation of the Veteran, and general medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also finds it persuasive that the claims file does not contain a competent medical opinion that contradicts this medical opinion.  

In light of the foregoing, the Board finds that the evidence is at least evenly balanced with respect to whether the Veteran's osteoarthritis of the right shoulder, status post right shoulder replacement, is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for osteoarthritis of the right shoulder, status post right shoulder replacement, is warranted.





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for osteoarthritis of the right shoulder, status post right shoulder replacement, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


